Citation Nr: 0011791	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-48 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel fragment wound of the scalp.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) between 
October 19, 1995, and June 4, 1997.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
St. Paul, Minnesota.

A review of the record discloses that by rating decision 
dated in July 1996, service connection for PTSD was granted 
and a 10 percent evaluation was assigned, effective 
October 19, 1995, the date of receipt of the veteran's claim 
for disability benefits.  Additional evidence was developed 
and by rating decision dated in March 1999, the prior rating 
decision was amended to reflect a 30 percent disability 
rating for the veteran's PTSD, effective October 19, 1995.  
The rating was increased to 100 percent, effective June 5, 
1997, the date of hospitalization of the veteran at a VA 
medical facility for psychiatric purposes.  Because the 
100 percent rating was not made effective October 19, 1995, 
the date of receipt of the claim, the Board finds that the 
issue of increased rating for PTSD remains in contention.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) noted at the time of 
initial rating, separate ratings may be assigned for separate 
periods of time based on facts found.

The Board notes as a preliminary matter that in Fenderson, 
the Court held that the veteran was entitled to a statement 
of the case on the specific issue of entitlement to a higher 
evaluation based on his original claim.  The Court held that 
the RO had failed in its obligation, because it had issued a 
statement of the case on the issue of entitlement to an 
increased rating for that disability.  In the instant case, 
the RO issued a supplemental statement of the case on the 
issue of "evaluation of post-traumatic stress disorder 
currently evaluated as 100 percent disabling."  Therefore, 
the RO's supplemental statement of the case is sufficient 
under Fenderson.


FINDINGS OF FACT

1.  There is no competent medical evidence of the presence of 
any residual of a shell fragment wound to the scalp region.

2.  The RO denied service connection for hearing loss in an 
October 1970 rating decision and again in a February 1972 
rating decision.  The Board notified the veteran of the 
decisions, but he did not timely appeal either one.

3.  The evidence submitted subsequent to the 1972 decision is 
not new and material, in that it is either cumulative of 
evidence previously considered or is not relevant and 
probative as to whether the veteran's hearing loss had its 
onset during active service.

4.  During the period between October 19, 1995, and June 5, 
1997, the veteran's PTSD was not shown to be productive of 
considerable social or industrial impairment and was not 
shown to be productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a shell fragment wound of the scalp region is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).

2.  The October 1970 and February 1972 rating decisions that 
denied entitlement to service connection for bilateral 
hearing loss are final and new and material evidence has not 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 
20.200, 20.302, 20.1103 (1999).

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD between October 19, 1995, and June 4, 1997, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Shrapnel Wound involving the Scalp Region.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. At 
495-97.  For the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The VA cannot undertake to assist a veteran and relevant 
facts pertinent to his claim until and unless the veteran 
submits a well-grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three-step sequential analysis 
that must be undertaken by a combat veteran who seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service."  Finally, if the first two 
requirements are met, VA "shall accept the veteran's evidence 
as "sufficient proof of service connection," even if no 
official record exists of such incurrence.  In such a case, a 
factual presumption arises that the alleged injury or disease 
is service connected.  Collette v. Brown, 82 F.3d 389, 393 
(Fed. Cir. 1996); 38 C.F.R. § 3.304 (1999).  Competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

With regard to the claim for service connection for residuals 
of a shrapnel wound to the scalp region, the undersigned 
notes that the service medical records are without reference 
to complaints or abnormal findings indicative of any problem 
involving the scalp.  The veteran was accorded an examination 
by VA in January 1996.  At that time, he stated that in 
February 1968 while serving in Vietnam, he was hit by 
shrapnel which penetrated the top of his scalp and caused 
loss of consciousness.  A small laceration resulted from the 
injury, but reportedly healed without difficulty.  However, 
he added he had dizziness for a day or two following the 
injury and had had ringing in the ears and hearing loss ever 
since.  He had had no further dizziness in recent years and 
had had no headaches or any local discomfort in the scalp.  
Clinical examination of the scalp failed to show any evidence 
of scarring and no foreign body was able to be palpated under 
the skin.  An X-ray study of the skull showed no evidence of 
metallic foreign bodies.  The study was reported as being 
normal.  As it is not shown the veteran currently has any 
disability of the scalp attributable to the shell fragment 
wound he reportedly sustained in service, he does not meet an 
essential element of the Caluza requirements for a well-
grounded claim.  As a result, the claim with regard to 
service connection for residuals of a shrapnel wound 
involving the scalp region is not well grounded and must be 
denied.

New and Material Evidence Regarding Hearing Loss

The veteran originally sought service connection for hearing 
loss in 1970.  In October 1970 and in February 1972, the RO 
denied his claim.  Although the RO notified him of each 
denial, he did not timely appeal either action.  Accordingly, 
the rating decisions of 1970 and 1972 are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1999).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. At 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to the provisions of 38 U.S.C.A. § 5107(a).  
Winters, 12 Vet. App. at 206.

Finally, if a claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled.  Id.

In the February 1972 rating decision, the RO found that the 
service records were negative for hearing deficiency during 
service and at the time of separation.  It was noted the 
veteran had failed to report for an audiometric examination 
when scheduled.  Reference was made to the rating decision in 
October 1970 denying service connection for hearing loss as 
not being shown by the evidence of record.  The decision was 
based on the service medical records and the report of a VA 
audiometric examination accorded the veteran in January 1972.

Evidence received since the 1972 rating decision includes 
reports of VA audiometric testing accorded the veteran in 
February 1996, and the veteran's December 1996 testimony 
given at a hearing before a hearing officer at the RO.  The 
evidence shows the veteran failed, for whatever reason, to 
report for an audiometric examination scheduled for him in 
1999.  Accordingly, the Board is forced to rely on the 
evidence which is of record and that evidence includes the 
report of an audiometric examination accorded the veteran in 
February 1996.  Testing at that time showed moderate to 
severe sensorineural hearing loss in the right ear with 
moderately impaired speech recognition.  Moderate to severe 
sensorineural hearing loss with mildly impaired speech 
recognition was indicated in the left ear.  There was no 
indication in the report of the examination of any causal 
connection between the hearing loss and the veteran's active 
service many years earlier.

While the report of this examination is new, in that it is 
not cumulative of the evidence of record, it is not material 
because it is not relevant and probative of whether the 
veteran's hearing loss, first documented many years following 
service discharge, is in any way related to the veteran's 
active service.

The veteran's testimony at a hearing at the RO in December 
1996 is cumulative of the evidence of record when the 1970 
and 1972 RO decisions were rendered.  As such, the testimony 
is not new.  Accordingly, the Board determines that the 
evidence received since the last final denial is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  New and material evidence has not been 
submitted, and the claim of entitlement to service connection 
for hearing loss is not reopened.

Increased Initial Rating in Excess of 30 Percent for PTSD
From October 19, 1995, to June 4, 1997.

Upon review of the record, the Board concludes that the claim 
is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for disability and 
subsequently appeals the RO's initial assignment for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Because the veteran has perfected an appeal as 
to the assignment of the initial rating for PTSD following 
the initial award of service connection for that disorder, 
the Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection or to the grant of 
the maximum benefit sought, that being 100 percent disability 
rating, effective June 5, 1997.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's schedule for rating disabilities which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is also essential, in evaluating a 
disability, that it be viewed in relation to its entire 
history.  38 C.F.R. § 4.1.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, prior to November 7, 1996, 
the Board may apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.  

The Board notes that, in the November 1996 statement of the 
case, the RO applied both versions of the regulations in 
determining that no increase was warranted.  Accordingly, the 
Board may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

According to the regulation in effect prior to November 7, 
1996, a 30 percent rating is for assignment when there is 
definite social and industrial inadaptability.  A 50 percent 
rating is for assignment when the ability to establish or 
maintain effective and favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to also result in considerable industrial 
impairment.  The next higher rating of 70 percent is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The maximum rating of 
100 percent is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior or when the veteran is unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411.

The Board notes that in Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting statutory requirements that the Board "reach a basis" 
for its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" should be construed 
as "distinct, unambiguous and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability "more than moderate but less than rather 
large."  VAOPGCPREC 9-93 (1993).  The Board is bound by this 
interpretation of the term "definite."  The undersigned notes 
that this explains the reference to the criteria for the 
30 percent evaluation being "definite" or "moderately large" 
in degree.

The revised rating criteria permit a 30 percent rating for 
PTSD when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversational normal), due to such symptoms 
as:  Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is awarded when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability, 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating for PTSD is merited for total 
occupational and social impairment, due to such symptoms as:  
Gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record shows that the veteran was assigned a 
30 percent disability rating for his PTSD, effective 
October 19, 1995, the date of receipt of his claim for 
disability benefits.  He was granted a total schedular rating 
of 100 percent, effective June 5, 1997, the date of 
hospitalization by VA for treatment and evaluation of his 
PTSD.  

In determining whether a rating in excess of 30 percent might 
be for assignment during the period between October 19, 1995, 
and June 4, 1997, the evidence during that time frame 
includes the report of a VA psychiatric examination accorded 
the veteran on February 8, 1996.  The examiner noted this was 
the first time the veteran had been evaluated for his PTSD.  
The claims file was available for review and reference was 
made to reports from two psychologists.  The veteran 
indicated that he had been prescribed medication by a doctor 
at the VA psychiatry clinic.  He was seeing a psychologist in 
the psychiatry clinic at the Vet Center in St. Paul.  He was 
anxious to get some Antabuse or other help just to stop his 
desire for alcohol.  In the past, he had never had 
psychiatric care, except for the past couple months with the 
VA psychiatry clinic.  He had never had any psychotropic 
medications prior to that time.  He had undergone alcohol 
treatment; the first time was in about 1980.  He received 
inpatient treatment and was dry for about a year, but then 
started drinking again.  He had one other time of alcohol 
treatment and that was in 1995 at the Minneapolis VA Medical 
Center.  He had been sober most of the time since then.

He indicated that since returning from Vietnam, he had held 
about 25 different jobs.  He had been to school twice, 
including two years of college, but then quit.  He drank 
heavily while in college.  He had two years of electronics 
school, to include learning computers.  He graduated from 
there about six years ago and went to work.  The longest job 
he had held was for a year and a half working on an Indian 
reservation fixing computers.  He married in 1985 to the 
woman to whom he was still married, although they had been 
separated for a couple of years after he hit her.  He 
indicated this was an isolated incidence of violence.  He 
stated he had not had any other history of violence.  He 
worked for the forestry service for a time, but then got 
fired from that job because of alcohol problems.  He 
eventually ended up on the street and soon had to come in to 
receive treatment for alcoholism.  He had worked as a 
carpenter somewhat in recent years and this was a job he 
seemed to like the most.  He was currently a cabinetmaker.  
He had a job now, and one of the things that made him feel 
real good in the past few days was that the individual who 
had fired him for drinking had now rehired him.  He was 
currently still in transient housing with VA.  He had been in 
the facility for about three months.

On mental status examination, the veteran was described as 
bright and alert.  He was easy to talk to.  He was well 
organized in his descriptions and he had a good memory.  He 
described things cogently and clearly and was easy to 
understand.  He was able to do serial 7's accurately without 
any errors.  He handled proverbs very well with good insight 
and judgment.  No psychotic symptomatology was demonstrated.  
He was quite comfortable in the interview, and was not 
depressed, fearful, or worried or anxious.  He did not cry.  
He attended Alcoholics Anonymous meetings on a regular basis.  
He did not like to go out into groups.

The examiner opined that the veteran had a chronic level of 
depression which was probably somewhat better at the present 
time.  He had a tendency to obsess and to worry and continued 
to be that way.  He had obsessive thoughts of Vietnam and his 
traumatic experiences there, but he also obsessed about other 
concerns.  A tendency to worry was noted.  Symptoms of PTSD 
included dreams, trouble sleeping, withdrawal, and avoidance 
of people.  Some of these symptoms were difficult to separate 
from the depression that the examiner noted might be 
unrelated to Vietnam experiences.  The examiner noted that 
there certainly were PTSD symptoms of "some significance."  
It was the examiner's opinion that most of the veteran's 
disability was related to his problems with alcohol rather 
than to his Vietnam experiences.

The Axis I diagnoses were severe alcohol dependence and mild 
to moderate PTSD.  There was no Axis II diagnosis.  The 
veteran was given a Global Assessment of Functioning (GAF) 
score of 50 to 55.

At the time of the hearing before the hearing officer in 
December 1996, it was indicated the veteran was still 
employed refinishing kitchen cabinets and other pieces of 
furniture.  He stated that he got along very well most of the 
time with his supervisor.

Of record is a December 1996 statement from the veteran's 
employer indicating the veteran was capable of doing good 
work, but his personal problems sometimes interfered.  The 
veteran was described as having to "rigidly control certain 
sections of the job and becomes upset with the changes in 
plans."  He was slow and moody and not very reliable.  At 
times, he offended customers.  The individual believed the 
veteran's problems interfered with his ability to effectively 
perform on the job.

Of record also are reports of VA outpatient visits on 
periodic occasions in 1995 and 1996.

From a review of the pertinent evidence , the Board finds 
that the overall degree of functional impairment produced by 
the veteran's service-connected PTSD during the period 
between October 19,1995, and June 5, 1997, is within the 
range contemplated by the 30 percent evaluation which was 
assigned.  The preponderance of the evidence is against the 
claim for a disability rating in excess of 30 percent for 
PTSD under either the old or new criteria during that time 
and the claim is therefore denied.  While the veteran 
reportedly had symptoms of PTSD, he was alert, easy to talk 
to, well organized, and comfortable at the time of the 
February 1996 examination.  Further, he showed good insight 
and judgment at that time.  Also, his GAF score of between 50 
and 55 would not indicate significant enough impairment under 
either the old or new criteria to warrant a rating in excess 
of 30 percent. 


ORDER

Service connection for residuals of a shrapnel wound of the 
scalp region is denied.

The veteran has not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

A disability rating in excess of 30 percent for the time 
frame between October 19, 1995, and June 4, 1997, is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals





 

